 
 
IB 
Union Calendar No. 341
111th CONGRESS 2d Session 
H. R. 5131
[Report No. 111–596] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2010 
Mr. Larson of Connecticut introduced the following bill; which was referred to the Committee on Natural Resources 
 

September 16, 2010
Additional sponsors: Ms. DeLauro, Mr. Courtney, Mr. Himes, and Mr. Murphy of Connecticut


September 16, 2010
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on April 22, 2010




A BILL 
To establish Coltsville National Historical Park in the State of Connecticut, and for other purposes. 
 

1.Short titleThis Act may be cited as the Coltsville National Historical Park Act.
2.DefinitionsFor the purposes of this Act:
(1)CityThe term city means the city of Hartford, Connecticut.
(2)CommissionThe term Commission means the Coltsville National Historical Park Advisory Commission established by subsection 6(a).
(3)Historic DistrictThe term Historic District means the Coltsville Historic District.
(4)MapThe term map means the map titled Coltsville National Historical Park—Proposed Boundary, numbered T25/102087, and dated May 11, 2010.
(5)ParkThe term park means the Coltsville National Historical Park in the State of Connecticut.
(6)SecretaryThe term Secretary means the Secretary of the Interior.
(7)StateThe term State means the State of Connecticut.
3.Coltsville National Historical Park
(a)Establishment
(1)In generalSubject to paragraph (2), there is established in the State a unit of the National Park System to be known as the Coltsville National Historical Park.
(2)Conditions for establishmentThe park shall not be established until the date on which the Secretary determines that—
(A)the Secretary has acquired by donation sufficient land or an interest in land within the boundary of the park to constitute a manageable unit;
(B)the State, city, or private property owner, as appropriate, has entered into a written agreement with the Secretary to donate at least 10,000 square feet of space in the East Armory which would include facilities for park administration and visitor services; 
(C)the Secretary has entered into a written agreement with the State, city, or other public entity, as appropriate, providing that—
(i)land owned by the State, city, or other public entity within the Coltsville Historic District shall be managed consistent with this section; and
(ii)future uses of land within the historic district shall be compatible with the designation of the park and the city’s preservation ordinance; and
(D)the Secretary has reviewed the financial resources of the owners of private and public property within the boundary of the proposed park to ensure the viability of the park based on those resources.
(b)BoundariesThe park shall include and provide appropriate interpretation and viewing of the following sites, as generally depicted on the map:
(1)The East Armory.
(2)The Church of the Good Shepherd.
(3)The Caldwell/Colt Memorial Parish House.
(4)Colt Park.
(5)The Potsdam Cottages.
(6)Armsmear.
(7)The James Colt House.
(c)CollectionsThe Secretary shall enter into a written agreement with the State of Connecticut State Library, Wadsworth Atheneum, and the Colt Trust, or other public entities, as appropriate, to gain appropriate access to Colt-related artifacts for the purposes of having items routinely on display in the East Armory or within the park as determined by the Secretary as a major function of the visitor experience.
4.Administration
(a)In generalThe Secretary shall administer the park in accordance with—
(1)this Act; and
(2)the laws generally applicable to units of the National Park System, including—
(A)the National Park Service Organic Act (16 U.S.C. 1 et seq.); and
(B)the Act of August 21, 1935 (16 U.S.C. 461 et seq.).
(b)State and local jurisdictionNothing in this Act enlarges, diminishes, or modifies any authority of the State, or any political subdivision of the State (including the city)—
(1)to exercise civil and criminal jurisdiction; or
(2)to carry out State laws (including regulations) and rules on non-Federal land located within the boundary of the park.
(c)Cooperative agreements
(1)In generalAs the Secretary determines to be appropriate to carry out this Act, the Secretary may enter into cooperative agreements with the owner of any property within the Coltsville Historic District or any nationally significant properties within the boundary of the park, under which the Secretary may identify, interpret, restore, rehabilitate, and provide technical assistance for the preservation of the properties.
(2)Right of accessA cooperative agreement entered into under paragraph (1) shall provide that the Secretary, acting through the Director of the National Park Service, shall have the right of access at all reasonable times to all public portions of the property covered by the agreement for the purposes of—
(A)conducting visitors through the properties; and
(B)interpreting the properties for the public.
(3)Changes or alterationsNo changes or alterations shall be made to any properties covered by a cooperative agreement entered into under paragraph (1) unless the Secretary and the other party to the agreement agree to the changes or alterations.
(4)Conversion, use, or disposalAny payment by the Secretary under this subsection shall be subject to an agreement that the conversion, use, or disposal of a project for purposes contrary to the purposes of this section, as determined by the Secretary, shall entitle the United States to reimbursement in an amount equal to the greater of—
(A)the amounts made available to the project by the United States; or
(B)the portion of the increased value of the project attributable to the amounts made available under this subsection, as determined at the time of the conversion, use, or disposal.
(5)Matching funds
(A)In generalAs a condition of the receipt of funds under this subsection, the Secretary shall require that any Federal funds made available under a cooperative agreement shall be matched on a 1-to-1 basis by non-Federal funds.
(B)FormWith the approval of the Secretary, the non-Federal share required under subparagraph (A) may be in the form of donated property, goods, or services from a non-Federal source, fairly valued.
(d)Acquisition of landLand or interests in land owned by the State or any political subdivision of the State may be acquired only by donation.
(e)Technical assistance and public interpretationThe Secretary may provide technical assistance and public interpretation of related historic and cultural resources within the boundary of the historic district.
5.Management plan
(a)In generalNot later than 3 fiscal years after the date on which funds are made available to carry out this Act, the Secretary, in consultation with the Commission, shall complete a management plan for the park in accordance with—
(1)section 12(b) of Public Law 91–383 (commonly known as the National Park Service General Authorities Act) (16 U.S.C. 1a–7(b)); and
(2)other applicable laws.
(b)Cost shareThe management plan shall include provisions that identify costs to be shared by the Federal Government, the State, and the city, and other public or private entities or individuals for necessary capital improvements to, and maintenance and operations of, the park.
(c)Submission to CongressOn completion of the management plan, the Secretary shall submit the management plan to—
(1)the Committee on Natural Resources of the House of Representatives; and
(2)the Committee on Energy and Natural Resources of the Senate.
6.Coltsville National Historical Park Advisory Commission
(a)EstablishmentThere is established a Commission to be known as the Coltsville National Historical Park Advisory Commission.
(b)DutyThe Commission shall advise the Secretary in the development and implementation of the management plan.
(c)Membership
(1)CompositionThe Commission shall be composed of 11 members, to be appointed by the Secretary, of whom—
(A)2 members shall be appointed after consideration of recommendations submitted by the Governor of the State;
(B)1 member shall be appointed after consideration of recommendations submitted by the State Senate President;
(C)1 member shall be appointed after consideration of recommendations submitted by the Speaker of the State House of Representatives;
(D)2 members shall be appointed after consideration of recommendations submitted by the Mayor of Hartford, Connecticut;
(E)2 members shall be appointed after consideration of recommendations submitted by Connecticut’s 2 United States Senators;
(F)1 member shall be appointed after consideration of recommendations submitted by Connecticut's First Congressional District Representative;
(G)2 members shall have experience with national parks and historic preservation;
(H)all appointments must have significant experience with and knowledge of the Coltsville Historic District; and
(I)1 member of the Commission must live in the Sheldon/Charter Oak neighborhood within the Coltsville Historic District.
(2)Initial appointmentsThe Secretary shall appoint the initial members of the Commission not later than the earlier of—
(A)the date that is 30 days after the date on which the Secretary has received all of the recommendations for appointments under paragraph (1); or
(B)the date that is 30 days after the park is established.
(d)Term; vacancies
(1)Term
(A)In generalA member shall be appointed for a term of 3 years.
(B)ReappointmentA member may be reappointed for not more than 1 additional term.
(2)VacanciesA vacancy on the Commission shall be filled in the same manner as the original appointment was made.
(e)MeetingsThe Commission shall meet at the call of—
(1)the Chairperson; or
(2)a majority of the members of the Commission.
(f)QuorumA majority of the Commission shall constitute a quorum.
(g)Chairperson and vice chairperson
(1)In generalThe Commission shall select a Chairperson and Vice Chairperson from among the members of the Commission.
(2)Vice chairpersonThe Vice Chairperson shall serve as Chairperson in the absence of the Chairperson.
(3)TermA member may serve as Chairperson or Vice Chairperson for not more than 1 year in each office.
(h)Commission personnel matters
(1)Compensation of members
(A)In generalMembers of the Commission shall serve without compensation.
(B)Travel expensesMembers of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duty of the Commission.
(2)Staff
(A)In generalThe Secretary shall provide the Commission with any staff members and technical assistance that the Secretary, after consultation with the Commission, determines to be appropriate to enable the Commission to carry out the duty of the Commission.
(B)Detail of employeesThe Secretary may accept the services of personnel detailed from the State or any political subdivision of the State.
(i)FACA nonapplicabilitySection 14(b) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.
(j)Termination
(1)In generalUnless extended under paragraph (2), the Commission shall terminate on the date that is 10 years after the date of the enactment of this Act.
(2)ExtensionEight years after the date of the enactment of this Act, the Commission shall make a recommendation to the Secretary if a body of its nature is still necessary to advise on the development of the park. If, based on a recommendation under this paragraph, the Secretary determines that the Commission is still necessary, the Secretary may extend the life of the Commission for not more than 10 years.
7.Authorization of appropriationThere is authorized to be appropriated $10,000,000 for the development of the park.
 

September 16, 2010
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
